In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00348-CR
     ___________________________

  TERANCE M. TURNTINE, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 1440589W


     Before Meier, Gabriel, and Kerr, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Terance M. Turntine attempts to appeal a judgment adjudicating him

guilty of aggravated assault with a deadly weapon. In exchange for a punishment of

three years, Turntine pleaded true to the State’s probation-violation allegations and

waived his right to appeal. By letter dated September 20, 2018, we notified Turntine

that he had waived his right to appeal and informed him that we would dismiss this

appeal unless he or any party desiring to continue the appeal filed a response by

October 1, 2018, showing grounds for continuing the appeal. See Tex. R. App. P.

44.3. We have received no response. Therefore, we dismiss this appeal. See Tex. R.

App. P. 43.2(f).

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 18, 2018




                                         2